



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Enviro West Inc. v. Copper Mountain Mining Corporation,









2012 BCCA 23




Date: 20120118

Docket: CA038580

Between:

Enviro West Inc.

Respondent

(Plaintiff)

And

Copper Mountain
Mining Corporation
Similco Mines Ltd.
Boundary Electric (1985) Ltd. and
0712603 B.C. Ltd. dba Canyon Electric

Appellants

(Defendants)




Before:



The Honourable Madam Justice Saunders





The Honourable Madam Justice Kirkpatrick





The Honourable Mr. Justice Tysoe




On appeal from: Supreme
Court of British Columbia, October 15, 2010
(
Enviro West Inc. v. Copper Mountain Mining Corporation,
2010 BCSC 1443,
Vancouver Docket No. S088649)




Counsel for the Appellants:



R. Anderson, Q.C.
T. Tomchak





Counsel for the Respondent:



R. Skolrood
L. Cook





Place and Date of Hearing:



Vancouver, British
  Columbia

June 10, 2011





Place and Date of Judgment:



Vancouver, British
  Columbia

January 18, 2012









Written Reasons by:





The Honourable Madam Justice Saunders





Concurred in by:





The Honourable Madam Justice Kirkpatrick





The Honourable Mr. Justice Tysoe






Reasons for Judgment of the Honourable
Madam Justice Saunders:

[1]

The principle of contributory negligence is concerned solely with the
plaintiffs behaviour and the duty to take care in ones own interests. This
appeal concerns the application of this principle to a collector of waste
products, in the relatively new business field of hazardous waste removal.

[2]

The appeal is brought from the dismissal of a claim of contributory
negligence in an action commenced by a waste oil collection firm for clean-up
costs it incurred after removing waste oil containing a high level of
polychlorinated biphenyls, colloquially referred to as PCBs, from an old
transformer at a mine site near Princeton, British Columbia. Enviro West Inc.
is the waste oil collector. It was hired by the appellants, collectively, to
remove the waste oil. When the removed oil was discovered to be heavily laden
with PCBs, Enviro West was required by environmental protection agencies to
clean up its facilities and to ensure the contaminated oil was destroyed. Enviro
West commenced the action to recover the costs of remediation from those who
hired it to perform the service.

[3]

Ruling on Enviro Wests claim, Madam Justice Boyd found the appellants
collectively liable to Enviro West in negligence for damages in the amount of
$655,337.81 plus interest of $2,558.89. She apportioned liability 60% to Copper
Mountain and Similco Mines Ltd., 20% to Boundary Electric and 20% to Canyon
Electric. The learned judge dismissed a third party claim by Copper Mountain
and Similco against Canyon Electric, and she dismissed the claim in
contributory negligence.

[4]

Neither the finding of liability against the appellants nor the
dismissal of the third party claim is in issue in this appeal. The appeal is
directed solely to the appellants contention that the judge erred in finding there
had been no contributory negligence on the part of Enviro West, that is, that Enviro
West bears no legal responsibility for the contamination or the clean-up costs.

[5]

The appellants contend:

1.       although
the judge correctly set out the factors required to be considered in
determining the applicable standard of care, she failed to consider all of
these factors as they relate to the issue of Enviro Wests contributory
negligence, thereby committing an error of law;

2.       the
trial judge erred in failing to appreciate relevant evidence and in
disregarding relevant evidence; and

3.       the
judge erred in finding, on consideration of the evidence as a whole, that
Enviro West was not contributorily negligent. They say such a finding was
unreasonable and demonstrates a palpable and overriding error.

Preliminary
Matter

[6]

Although each of these grounds of appeal is distinct, and contains its
own nuances, the general theme is that the judge decided the contributory
negligence issue on too narrow a basis, and failed to consider relevant factors
pertaining to the posited contributory negligence of Enviro West, as well as
evidence relating to the companys practices and procedures. The latter, they
say, is distinct from and should have been considered separate and apart from
the direct evidence of the actions and inactions of the employee driver who
collected the oil and transported it to Enviro Wests storage tank in Kelowna,
British Columbia.

[7]

At the hearing of the appeal, the respondent contended that all
submissions made to us had been made at trial, and that the appellants were
asking us, effectively to retry the case, which is beyond our role. Yet the
reasons for judgment describe the claim in contributory negligence only in
terms of the drivers conduct:

[121]    The defendants have
submitted that the plaintiffs own contributory negligence has contributed to
this loss.  In particular they submit that Enviro Wests employee, Costain: (1)
failed to heed the verbal warnings of both Bishop and Mehr that he was about to
collect and transfer oil with a high PCB content from the Transformer; (2)
failed to heed the warning sign at the door of the MCC 1 room as well as the
various warning labels on the Transformer itself, warning him that there was
PCB-laden waste oil in the Transformer; (3) failed to request production of the
PCB Report or conduct his own field test to determine the level of PCBs in the
Transformer oil prior to commencing the collection and pumping process; (4)
failed to ensure a manifest was properly completed prior to departing the Mine;
and (5) failed to test the tanker truck oil to determine the level of PCBs in
the waste oil prior to offloading it into Storage Tank 12 at the Enviro West
Kelowna facility.

[8]

As the reasons for judgment do not address the broader theory of
contributory negligence asserted in the appeal, we asked counsel whether
written submissions made at trial were available, thereby to determine whether
the theory of contributory negligence advanced before us was put to the judge.
Counsel have since provided us with those submissions. Based upon them, I am
confident the issues addressed in the appeal are issues that were part of the
trial, and that it is proper for this court to consider the appeal on the basis
that the appellants, in contending at trial for a finding of contributory
negligence, alleged deficiencies on the part of Enviro West that went beyond
the conduct of its driver. I turn now to the case.

The
Background to the Incident

[9]

The case arises from the re-starting of a mine near Princeton, British
Columbia, owned by Similco which in turn is owned by Copper Mountain. The
distinction between these two mining companies is not material to the appeal,
and I refer to them together as Copper Mountain or, occasionally, as the mine
owners.

[10]

A number of electrical transformers at the mine dated from the 1970s, an
age when hazardous waste, particularly PCBs, was not regulated to the same
extent that it is today. A report of the B.C. Ministry of Energy, Mines and
Petroleum Resources outlining deficiencies at the mine identified leakage from
one of the old transformers. A subsequent report commissioned by Copper
Mountain on the nature of the oil that was leaking described the oil as pure
PCB. Copper Mountain contracted with Canyon Electric to carry out the work
required by the Ministry report, and accepted Canyon Electrics suggestion that
it contact Boundary Electric for a cost estimate for disposing of the leaky
transformer. Boundary Electric in turn contracted with Enviro West, a waste oil
collection firm, to pump the oil contained in the leaky transformer and
transport it off the mine site. In the course of contracting with Enviro West for
the removal of the waste oil, Boundary Electric informed the office manager in
Kelowna that the oil contained PCBs, but did not advise Enviro West of the
level of PCB contamination. Enviro Wests licence to transport hazardous waste did
not permit it to carry oil containing PCBs in excess of 50 parts per million (ppm)
and it had never been asked to pump oil containing PCBs over that level. The
waste oil picked up by Enviro West from the mine site contained PCBs far in
excess of 50 ppm, resulting in PCB contamination of the truck, a storage tank
at Enviro Wests Kelowna facility, and other waste oil contained in the storage
tank.

The
Findings of Negligence

[11]

Although the appeal concerns only the issue of contributory negligence, to
understand that issue, it is useful to review the basis of the trial judges finding
of negligence against the appellants.

[12]

In general terms, the finding of negligence against Copper Mountain rested
largely on its knowledge of the presence of concentrated PCBs in the waste oil
removed from the leaky transformer. As against all appellants, the finding of
liability rested on their individual and collective failure to communicate the
presence of high PCB levels to Enviro West. Before the judge, the appellants had
denied that their actions and inactions in communicating the presence of
concentrated PCBs were negligent and had asserted, in a submission that went to
the heart of the issues of standard of care and causation, that they had
provided sufficient warnings that PCBs were present to avoid responsibility in
law for the clean-up costs. In saying this, they relied in part upon the actions
and inactions of the Enviro West driver who had made the pick-up. He had
received no hazardous waste training and in particular was both unschooled regarding
the regulations applicable to PCBs and unaware of the terms of Enviro Wests
hazardous waste carriage licence. When the driver attended at the mine site he
was met at the gate by the mine superintendent who told him that the oil in the
transformer at issue contained PCBs. Further, the door to the room containing
the transformer which was set off to the side to allow for removal of the
transformer, had a sign that read WARNING and THIS ROOM HAS TRANSFORMER OILS
WHICH CONTAIN PCBs. The judge held that the driver had seen this sign, as well
as labels affixed to the transformer that read:

ASKAREL (CHLOREXTOL) FILLED

CONTAINS PCB POLYCHLORINATED BIPHENYLS

A TOXIC ENVIRONMENTAL CONTAMINANT
SCHEDULED UNDER THE ENVIRONMENTAL CONTAMINANTS ACT. IN CASE OF ACCIDENT, SPILL
OR FOR DISPOSAL INFORMATION CONTACT THE NEAREST OFFICE OF THE ENVIRONMENTAL
PROTECTION SERVICE, ENVIRONMENT CANADA.

[13]

Although this sign meant that the oil present was essentially 100% PCB
filled, the driver did not know the signs import. While he was in the room,
the driver was advised by mine personnel that the oil in the transformer was
hot or high in PCBs, and concern was expressed to him about leakage. The
driver, however, took no additional steps, assuming wrongly that appropriate
steps had been taken by Enviro West before he was dispatched. In addition, customer
signatures are generally required on the manifest describing hazardous waste cargo,
to be obtained prior to departure. In this case, the driver did not have mine
personnel sign the manifest and the manifest did not describe the PCB content
of the waste oil, contrary to legislative requirements.

[14]

After the driver left the mine, he picked up automotive waste oil from
customers at other locations, which oil became contaminated with PCBs from the
transformer oil. He then delivered all the accumulated oil to a storage tank at
Enviro Wests Kelowna facility, thereby contaminating the waste oil contained in
that tank, as well as pump equipment and associated piping.

[15]

In her analysis of the negligence claim, the judge relied upon the
reasons for judgment in
Wainwright (Town of) v. G-M Pearson Environmental
Management Ltd
., 2007 ABQB 576, affd 2009 ABCA 18, leave to appeal refd
[2009] S.C.C.A. No. 36, as an accurate application of the principles of
negligence in the context of a case of environmental contamination.

[16]

The judge held that all of the defendants owed Enviro West a duty of
care based on their knowledge that someone would have to collect the PCB laden
oil:

[77]      In the case at bar, I
find that all of the defendants owed Enviro West a duty of care. There was a
sufficiently close relationship between the parties such that all of the
defendants should have reasonably contemplated that carelessness on their part
might cause damage to Enviro West. While not all of the defendants knew the
precise identity of Enviro West, all of the defendants knew the Transformer
contained PCB-laden oil and that someone would have to collect, transport and
dispose of the PCB waste oil.

[17]

The judge next addressed the standard of care required of the defendants.
In
Wainwright
the standard of care owed by a waste generator is
described at para. 193:

... the standard of care is to
create and communicate sufficient accurate information to enable receivers of
the waste to handle that waste safely and to minimize the risks related to
handling those materials.

[18]

Applying that standard, the judge observed:

[74]      ... The well-established objective, yet contextual,
approach to the standard of care means that the standards of care applicable to
the parties in the case at bar cannot depend on where each contractor sits in
the chain. Rather, the standard of care applicable to each contractor must be
determined based on what would be the reasonable actions for each type of
contractor in the particular circumstances.

[75]      In determining the
conduct of a reasonable person in any given circumstances, the Court will
consider a variety of factors: the foreseeable risk, the likelihood of damage,
the seriousness of threatened harm, the cost of preventative measures, the
utility of the defendants conduct, any circumstances of emergency, compliance
with approved practice or custom, and post-accident precautions. A higher
standard of care is applied to those persons who represent themselves as having
special skill and knowledge which allows them to perform tasks that are
normally beyond the capacity of the ordinary person.

And:

[79]      Clearly, Copper
Mountain was the generator of the waste oil in issue.
Wainwright
establishes that a waste generators standard of care is to:  (1) fully
understand the physical and chemical properties of the waste; (2) characterize
and summarize the risks arising from those properties; (3) describe the nature
of the levels; and (4) advise through a variety of means the difficulty of
handling the waste and the risks related to the handling of that waste.

And further:

[100]    As the Court held in
Wainwright
,
the standard of care requires that the waste generator fully inform the next
waste handler and anyone else who might come in contact with the Transformer
and the PCB waste oil of the true nature and risks associated with handling
such a hazardous waste. ...

[19]

The judge first examined the actions of Copper Mountain. She found that no
steps were taken by this waste generator to ensure the hazardous material was
being properly entrusted to a party experienced and qualified to handle the
waste, or to properly communicate the PCB concentration to Boundary Electric.
She observed that the verbal communication was not only woefully insufficient
but it was . . . directed to the wrong individual. She said:

[101]    From the outset, long before the Enviro West oil
tanker arrived on site, the critical information concerning the nature of this
hazardous waste and the risks associated with the disposal of the PCB waste
(both the Transformer itself as well as the oil within) ought to have been
adequately communicated by Copper Mountain to Boundary Electric. That verbal
communication should have been supported by documentation in the form of a
purchase order or work order which detailed this critical information. I find
it was unreasonable for Copper Mountain to expect that Costain, the Enviro West
truck driver, would be the gatekeeper of this information. I accept that
Costain was in no position to weigh or consider this critical information or to
assess the associated risks.

...

[103]    While perhaps in
compliance with the regulatory requirements, I am not persuaded that by virtue
of posting the warning sign and affixing the labels, Copper Mountain can be
said to have met the standard of care imposed on a waste generator. Given both
Costains and Enviro Wests history of attending at other sites to collect
waste oil with PCBs less than 50 ppm, a label reading Attention PCBs was not
likely to raise any alarm bells in Costains mind.

[20]

In the result, the judge found that Copper Mountain had failed to meet
the standard of care imposed on a waste generator to properly identify the hazardous
waste located at the mine and to warn other potential handlers of its nature.

[21]

The judge likewise found that Canyon Electric and Boundary Electric had
failed to meet the standard of care required of them. She concluded that the
representative of Canyon Electric, Mr. Leardo, breached the duty of care that
was owed to Enviro West, and that his casual and flagrantly cavalier attitude
towards the disposal of the [t]ransformer laid the groundwork for the
miscommunications which followed. Turning to Boundary Electric, she found it
had failed to take any proper steps to establish the nature of the transformer
and the waste oil within. Although Boundary Electric knew there were PCBs in
the waste oil and communicated that fact to Enviro West, Canyon Electric had
not informed Boundary Electric of the level of PCB contamination. The judge found
that Boundary Electrics principal, Mr. Docksteader, simply never turned
his mind to the risks or hazards associated with bringing a waste oil
collection company ... to the site to collect and transport waste oil from the
[t]ransformer which Boundary Electric had never taken the time to inspect.

[22]

Such was the basis for finding a breach of the duty of care. The judge then
addressed causation. Applying the but for test, she said:

[116]    Overall, Copper Mountain failed to take any steps to
ensure the PCB waste in its possession was handled in compliance with the
regulatory requirements. Had Copper Mountain been diligent in providing
information about the nature of the Transformer oil and the risks associated
with this PCB-laden waste oil, Enviro West would have never collected the PCB
waste oil from the Transformer, would have never transferred the PCB waste oil
into its tanker truck, and would have never offloaded the PCB waste oil into
the storage tank at its Kelowna facility.

[117]    But for Copper Mountains failure to communicate the
nature of the Transformer oil in a reasonable manner to Canyon Electric and to
ensure that this information was properly communicated to Boundary Electric,
Boundary Electric would have never accepted the Transformer [oil] and would
have never retained Enviro West to collect, transport and dispose of the
Transformer oil.

[118]    But for Canyon Electrics failure to advise Boundary
Electric that it either knew this was almost pure PCB-laden oil or
alternatively that it did not know the PCB content of the Transformer oil,
Boundary Electric would have followed its regular practice of requiring and [
sic
]
analytical test report for the waste oil or perform its own field test of the
Transformer oil before agreeing to accept this Transformer. Had Boundary
Electric had the analytical test report indicating the true PCB content of the
Transformer oil, Boundary Electric would not have agreed to accept the
Transformer.

[119]    But for Boundary
Electrics failure to advise Enviro West that the Transformer oil contained
PCBs in excess of 50 ppm, that the PCB Report was available, and that Boundary
Electric itself had not verified the PCB level in the Transformer oil, Enviro
West would not have collected, transported, stored and disposed of the
Transformer oil.

[23]

In the result, the judge found that Copper Mountain, Canyon Electric and
Boundary Electric were liable in negligence for the costs of remediation
occasioned by the contaminated waste oil.

The
Claim of Contributory Negligence at Trial

[24]

Arguing in the alternative, in the event that the judge were to find
liability in negligence, the appellants alleged at trial that in these
circumstances Enviro West was contributorily negligent.

[25]

Similco was the last added defendant, joined some time after the
pleadings between the other parties were complete. Its statement of defence
contains the most fully developed pleading of contributory negligence. The
essential averments are:

12.       ... the Plaintiff was contributorily negligent in
failing to observe or act upon the warning signs set out above. Similco pleads
and relies on the provisions of the
Negligence Act,
R.S.B.C. 1996, c.
333, and amendments thereto.

13.       The Plaintiff was also negligent in failing to
request test results for the oil in testing the oil prior to pumping. The
Plaintiff was also negligent in mixing the oil it had pumped from the
Transformer with other oil without testing and despite having been warned of
the dangers of such a practice.

14.       The Plaintiff was negligent in failing to properly
complete the manifest with respect to the shipment of oil, including the fact
that the Plaintiff failed to obtain a signature on the manifest.

15.       The Plaintiff has failed to meet the statutory
requirements imposed on it, including the
Environmental Management Act,
the
Hazardous Waste Regulations,
the
Canadian Environmental Protection
Act
and the
PCB Regulations.

16.       The Plaintiff failed to
employ a driver with proper training related to the handling and identification
of hazardous wastes. The Plaintiff failed to establish appropriate policies and
procedures for hazardous waste identification and handling or procedures for
employees to follow to ensure there was proper documentation for dealing with
waste.

[26]

As replicated at para. 7 above, the judge described the defendants
submissions on contributory negligence as alleging that the Enviro West driver:

1.       failed
to heed verbal warnings that he was about to collect and transfer oil with a
high PCB content;

2.       failed
to heed the warning signs on the door of the room and on the transformer, alerting
him to the presence of PCBs;

3.       failed
to request production of a PCB report or failed to conduct his own field tests
to determine the level of PCBs prior to collecting the transformer oil;

4.       failed
to ensure the manifest was complete before departing the mine; and

5.       failed
to test the collected oil for PCBs before offloading it into the storage tank.

[27]

In addressing the allegations listed, the judge rejected the first three
submissions for the reasons she had already given on the determination of
primary liability.

[28]

As to the fourth submission concerning the drivers failure to
adequately complete the manifest and have it signed, the judge found it was not
unusual for Enviro West to pick up waste oil from a site where there was no one
available to sign the manifest. More importantly, she found there was no
evidence that events would have taken a different course had the manifest been
signed by a representative of the mine as required. In other words, the judge found
that causation was not established. She said:

[129]    Despite Docksteaders evidence that his employees
would have likely stopped the shipment of waste oil, I am satisfied that even
if a Boundary Electric employee had been on site and signed the manifest, no
alarms would have been raised. So far as Boundary Electric was concerned the
Transformer oil was regular waste oil. Even after attending later and finding
the leaky Transformer with the PCB warning labels in place, the Boundary
Electric truck driver employee was not concerned, and was apparently content to
transport the Transformer carcass to the Boundary Electric yard without ever
realizing the nature of the hazardous waste.

[130]    As to Copper Mountain,
while its employees were acutely aware of the nature and level of PCBs in the
Transformer oil, no one at Copper Mountain was apparently aware of the
regulatory requirements regarding the transportation of such hazardous waste. No
one asked that either Enviro West (at the time of pick-up of the Transformer
oil) or Boundary Electric (at the time of the later pick-up of the Transformer
carcass) produce a license verifying their authority to transport this
hazardous waste.

[29]

In relation to the issue of the incomplete manifest, the judge concluded:

[131]    I therefore find that
Costains failure to ensure the manifest was signed on site prior to departure
was not negligence on his part.

[30]

The judge next addressed the fifth submission she had listed, namely that
Enviro West was contributorily negligent because the driver did not test the
oil for PCBs before offloading it into the storage tank. She found that the
driver, who had been told by mine personnel on site that there were high PCBs
in the transformer oil, did not relay that information to Enviro West personnel
prior to offloading the collected oil. However, she rejected the various
submissions to the effect that Enviro Wests practices were faulty given that the
bulk of its business consisted of collecting oil with only low levels of PCBs.
She held that the standard of care in the circumstances did not require the
testing advocated by the appellants, and said:

[138]    While I agree that Enviro West was aware it was
assuming some degree of risk in accepting loads of transformer oil at its
facility, I am not persuaded that risk translated into a duty to test each of
its tanker trucks for PCB content prior to offloading the waste oil into its
storage tanks. There is no evidence of any industry standard requiring Enviro
West to conduct such testing. Nor is there any regulatory requirement to do so.
...

...

[140]    While Boundary Electric
has suggested that Enviro West should have at least screened Boundary
Electrics Transformer oil alone, I am satisfied it would have been impossible
to do so unless Boundary Electrics Transformer oil was isolated from other
waste oil and presumably carried in a separate tanker or pup trailer and not
mixed with other waste oil. I accept that such a practice would have been a
non-starter in terms of costs. Nor is the issue satisfactorily addressed by
suggesting the testing ought to have been done earlierthat is at the time of
pick-up at the Mine, using a field test kit to test for PCB content. The only
evidence regarding the reliability of such tests was adduced from Docksteader,
who acknowledged that even those field tests are known to yield false positive
results. There was no expert evidence before the Court concerning the
reliability of such field test kits nor whether it would have been reasonable
for Enviro West to have conducted and relied on such tests prior to mixing a
transformer oil pick-up with other waste oils in its storage tank.

[31]

Last, the judge rejected the appellants submission that Enviro Wests
failure to test the collected oil prior to offloading made the company
completely responsible for the ensuing loss:

[142]    Finally, I should note
that there was some suggestion by the defendants that Enviro West was entirely
responsible for this loss by virtue of failing to test the tanker truck oil for
PCBs prior to offloading into its storage tanks. The defendants say that had Enviro
West conducted such testing prior to offloading the PCB contaminated waste oil,
the loss would have been entirely or at least substantially avoided.

[32]

This proposition, she said, was a version of the last clear chance
doctrine, no longer applicable in British Columbia: see
Lowe v. Insurance
Corp. of British Columbia
, 2002 BCCA 514;
Lawrence v. Prince Rupert
(City),
2005 BCCA 567; and
Dyke v. British Columbia Amateur Softball Assn.,
2008 BCCA 3.

Discussion

a)
Standard of
Review

[33]

Consideration of a case such as this must begin with recognition of the
limited role of this court on appeal. We may only interfere with an order where
it is demonstrated that the order was made on a mistake of law or principle, or
in respect to a factual matter, there is an obvious (palpable) error that is
material to the outcome (overriding):
Housen v. Nikolaisen
, 2002 SCC 33,
[2002] 2 S.C.R. 235. This high hurdle on issues of fact reflects deference to
the trial function, and recognizes the complex role of a trial judge charged
with the task of hearing all of the evidence, making findings of credibility
and determining the facts on a balance of probabilities.

b)
General Framework of
Contributory Negligence

[34]

The appellants claim of contributory negligence is governed by
s. 1(1) of the
Negligence Act
, R.S.B.C. 1996, c. 333:

1 (1)     If by the fault of 2 or
more persons damage or loss is caused to one or more of them, the liability to
make good the damage or loss is in proportion to the degree to which each person
was at fault.

[35]

The foundational principle of contributory negligence was laid out by
the Privy Council in
Nance v. B.C. Electric Railway
, [1951] A.C. 601, and
applied, for example, by this court in
Alberta Wheat Pool v. Northwest Pile
,
2000 BCCA 505, 80 B.C.L.R. (3d) 153. Writing for the majority in
Alberta
Wheat Pool
, Mr. Justice Finch (now C.J.B.C.) described the duty of care applicable
to a claim of contributory negligence as the duty to take reasonable care on ones
own behalf.

[36]

In
Bradley v. Bath
, 2010 BCCA 10, 1 B.C.L.R. (5th) 228, Mr.
Justice Tysoe for the Court adopted at para. 25 the description of contributory
negligence in John G. Fleming,
The Law of Torts
, 9th ed. (Sydney: LBC
Information Services, 1998) at 302 as follows:

Contributory negligence is a plaintiffs failure
to meet the standard of care to which he is required to conform for his own
protection and which is a legally contributing cause, together with the
defendants default, in bringing about his injury. The term contributory negligence
is unfortunately not altogether free from ambiguity. In the first place,
negligence is here used in a sense different from that which it bears in
relation to a defendants conduct. It does not necessarily connote conduct
fraught with undue risk to
others
, but rather failure on the part of the
person injured to take reasonable care of himself in his
own
interest.
... Secondly, the term contributory might misleadingly suggest that the
plaintiffs negligence, concurring with the defendants, must have contributed
to the
accident
in the sense of being instrumental in bringing it about.
Actually, it means nothing more than his failure to avoid getting hurt ...

[Emphasis
in original; footnotes omitted.]

c)
The
Claim of Contributory Negligence Against Enviro West

[37]

There are, therefore, two questions to be answered in considering a claim
of contributory negligence: did the plaintiff fail to take reasonable care in
its own interests; and if so, was that failure causally connected to the loss
the plaintiff sustained. The submissions of the appellants, analytically, are
directed mainly to the first issue. In saying that the judge failed to consider
all the relevant factors, and omitted consideration of a body of evidence, the
appellants are saying there are fatal flaws in the reasoning process employed
by the judge in concluding that Enviro West did not fail to take reasonable
care of itself.

[38]

To some degree the submissions of the parties miss each other, and such
was the case with the written submissions at trial. Enviro West was focused on
the potential for finding contributory negligence through the actions of the
driver and specifically the criticisms levelled at him for pumping the PCB
laden oil into his truck, for failing to obtain a signature on the manifest, for
mixing other waste oils with the PCB laden oil, and for permitting the
collected waste oil to be pumped into the storage tank without prior testing,
all in the face of the verbal warnings provided by mine personnel and the various
labels and warning signs posted and seen by him at the mine. The judge dealt
with these criticisms in a comprehensive manner, holding that the impugned
actions of the driver did not amount to contributory negligence. In doing so,
faced with conflicting evidence as to the content of certain conversations and
the timing of events, the judge carefully sorted the evidence and made her
findings based on the body of evidence before the Court, as she was bound to
do. Her conclusions in this respect are, in my view, unassailable. Without
attempting to create an exhaustive list, her treatment of these criticisms includes
the following: the judges conclusions at para. 129, replicated above,
regarding Enviro Wests failure to obtain a completed manifest signed by the
customers representative; the judges conclusion that the incomplete nature of
the manifest was not causally connected to the damages sustained by Enviro
West; the judges treatment of the driver, his knowledge, his actions and
inactions, and her acceptance of his explanation for failing to appreciate the
significance of the imprecise information given to him and thus not recoiling
upon hearing the words hot and PCBs; and the judges conclusion regarding the
timing of the drivers statement to personnel at the Enviro West office that he
had been told the waste oil was hot or had high PCBs.

[39]

However, the criticisms of Enviro West advanced by the appellants, and
in particular Copper Mountain, went further and were explored by the appellants
in the evidentiary phase of the trial. Enviro West witnesses were asked
questions at trial about the training provided to Enviro West staff, the
breadth of its business, the hazardous waste licensing system and its corporate
knowledge of the licensing restrictions constraining its activities, and the
response that should have been provided by Enviro West office personnel upon
being told that the waste oil contained PCBs.

[40]

At trial, Enviro West disputed the allegation that Boundary Electric had
told Enviro Wests Kelowna officer manager that the oil to be removed from the
transformer contained PCBs. The judge, however, found that such information had
been provided to Enviro West before the driver was dispatched, although, as
everyone agreed, no information was communicated regarding the PCB
concentration level. Upon that finding, the evidence of Enviro Wests General
Manager that a call from a customer requesting collection of oil containing
PCBs should have triggered a question in response regarding the concentration
of PCBs, as well as a request for documentation of test results, became
relevant. Yet there is no discussion of the General Managers expectations in
this regard in the reasons for judgment.

[41]

Similarly, there is no discussion in the reasons for judgment of other
evidence relevant to contributory negligence adduced at trial that was not
directed to the issue of the drivers conduct, including:

1)       evidence
from the General Manager that the Kelowna office should ensure drivers are
aware of the serious implications of transporting oil with PCB concentrations
over 50 ppm, and his evidence that, if drivers were not aware of this threshold,
someone had dropped the ball;

2)       evidence
from Enviro Wests founder and Chief Executive Officer, who has extensive experience
in the industry, that he expected his employees to be aware of the meaning of
labels required by the Federal Government to identify high levels of PCBs,
which labels were present at the mine, but which neither the Kelowna Operations
Manager nor the driver knew the import of;

3)       the
lack of guidelines or written policies in place at Enviro West to ensure
employees or middlemen knew their statutory obligations relating to PCBs; and

4)       evidence
that Enviro Wests founder and Chief Executive Officer had, in the past, advocated
against acting on a presumption of good faith in dealing with waste removal
customers and had advocated for testing, which was not performed by Enviro West
until immediately after the incident.

[42]

In my view, this evidence is material to the issue of Enviro Wests fulfillment
of its duty to take reasonable care in its own interests, and reasons for
judgment on the contributory negligence claim that do not consider Enviro
Wests corporate behaviour, characterized by the appellants as systematic, fail
to fully address the content of the requisite standard of care.

[43]

The judge observed in her reasons for judgment that a finding of
contributory negligence risks putting too high a burden on the driver, saying that
it could be unreasonable to expect him to act as the gatekeeper. This
observation reflects an approach to the issue of contributory negligence that
focuses solely on the drivers behaviour, rather than on the behaviour of
Enviro West
qua
a hazardous waste collector and transporter. The
observation, however, does fairly measure the responsibility of the driver in
these circumstances, given his apparent lack of training on the limitations of his
employers hazardous waste carriage licence and the import of those
limitations, and the apparent lack of information provided to him when he was
dispatched to the mine. The latter resulted from the appellants negligence,
for which they have been held accountable, but the former is a circumstance within
the control of Enviro West that received no consideration in the reasons for
judgment.

[44]

The question should be asked whether, with prudent enquiry as to the
nature of the cargo to be collected and basic training on hazardous materials
and the scope of Enviro Wests licence to transport hazardous waste, a
reasonable driver confronted with a similar situation would behave differently.
We know that on a daily basis drivers throughout the province safely collect,
transport and off-load hazardous materials. Likewise, employees regularly engage
in the proper handling of other materials associated with serious risk, such as
asbestos. The problem identified by the judge of the driver being asked to act
as the gatekeeper may not arise where the corporate organization, in the words
of the General Manager, has not dropped the ball, but the judge did not
advert to this aspect of the appellants claim in contributory negligence.

[45]

In determining whether, on a full consideration of the evidentiary
record and the findings of the judge regarding the circumstances of the
incident, contributory negligence was established, I am mindful that the judge
found that Enviro West had never handled cargo with high levels of PCBs. This
finding helps explain why events unfolded as they did, but it does not respond
to the testimony of Enviro Wests General Manager that information of PCB
content should trigger further enquiry, the evidence that old transformers are
a known PCB risk, or the tenor of the evidence from Enviro Wests founder and Chief
Executive Officer regarding the dangers of PCB contamination and the components
of safe practice. Likewise, I recognize that the judge found there was no
evidence of an industry standard of testing. However, this conclusion does not address
the evidence from Enviro Wests senior management regarding the need in such
situations to gather more information before dispatching a driver to pick up a customers
waste oil.

[46]

I should comment, as well, on the judges reference to the doctrine of
last clear chance. She remarked that the appellants submission that the collected
oil should have been tested before being off-loaded was a version of that
doctrine, which is no longer applicable in British Columbia. Although my
conclusion rests on the larger issue of the applicable duty in contributory
negligence and its application to a hazardous waste collector in this case, I
would not agree that the last clear chance doctrine was a spectre here. The
abolition of this doctrine, as admirably described in the cases to which the
trial judge referred, penned by Mr. Justice Esson (
Lawrence v. Prince Rupert
(City),
in dissent) and Mr. Justice Donald (
Dyke v. British Columbia
Amateur Softball Assn.
), prevents an either/or analysis in the assessment
of liability. To use Mr. Justice Donalds phrasing, the change in the law requires
us to view multiple fault situations as a web rather than a chain of events
and actors. I do not understand how the submission that the cargo should have
been tested prior to off-loading can be seen as an either/or claim when it is made
in the context of a claim of contributory negligence. Indeed, it seems to me
that the essence of a claim of contributory negligence is a denial of the last
clear chance doctrine.

[47]

In her reasons for judgment, the judge referred to the regulatory scheme
governing hazardous waste, relying upon it in finding a breach of the duty of
care owed by each of the appellants to Enviro West:

[80]      Legislative standards are a relevant factor in
determining the common law standard of care, and a breach of a statute is
evidence of negligence (
Ryan v. Victoria (City)
, [1999] 1 S.C.R. 201).
Here the handling and disposal of hazardous waste is regulated by both the
federal and provincial government through several statutes and regulations
including, most notably, at the time of the incident, the
Environmental
Management Act
, S.B.C. 2003, c. 53 (
EMA
), the
Hazardous Waste
Regulation
, B.C. Reg. 63/88 (
HWR
), and the
Canadian
Environmental Protection Act, 1999
, S.C. 1999, c. 33 (
CEPA
).

[81]      The
EMA
and the
HWR
govern the
handling, transport, recycling, and disposal of hazardous waste within British
Columbia.

[82]      Hazardous waste is a defined term in s. 1 of the
HWR
and includes both PCB wastes and waste oil. As of August 2008, s. 10(1) of the
EMA
and s. 46(1)(e) of the
HWR
, prohibited a person who produced or stored a
hazardous waste from using or allowing any hazardous waste with 500 g or more
of PCB to be transported from the property where he or she produced or stored
that hazardous waste, unless the person first completed the part of the
manifest that applied to him or her and filed the manifest in the prescribed
manner. The person was also required to ensure that the person transporting
hazardous waste with 500 g or more of PCBs from the place where it was produced
or stored had a licence for that purpose. Finally, the person who produced or
stored the hazardous waste containing 500 g or more of PCBs was prohibited from
causing or allowing that hazardous waste to be transported to a place unless
the place is authorized to store PCBs.

[83]      The
HWR
also defined the term consignor.
In August 2008, consignor was defined as a person to whom s. 10(1) of the
EMA
applied because the person (a) produced or stored hazardous waste, and (b)
caused or allowed more than the quantity of hazardous waste prescribed in this
regulation to be transported from the property where it was produced or stored.
A consignor was prohibited by s. 44 of the
HWR
from offering to
transport 5 litres of hazardous waste containing PCBs without first obtaining a
Provincial Identification Number and writing that number on every manifest the
person was required to use under s. 10(1) of the
EMA
.

[84]      In addition, PCBs are regulated by the federal
Transportation
of Dangerous Goods Act, 1992
, S.C. 1992, c. 32 and the
Transportation of
Dangerous Goods Regulations
, S.O.R./2008-34 (
TDG Regulations
). In
August 2008, s. 2.2(1) of the
TDG Regulations
directly placed the
responsibility for classification of the dangerous good on the consignor, where
classification as defined in Part 1 of the
TDG Regulations
means
shipping name, primary class, compatibility group, subsidiary class, UN number,
and packing group.

[85]
The legislative scheme quite properly places the
burden on the waste generator and the consignor to classify and identify the
hazardous waste
. By placing the responsibility on the generator and/or
consignor, the legislative scheme is designed to prevent waste from entering
the wrong waste stream, as obviously occurred in this case.

[Emphasis
added]

[48]

I agree entirely with the judge in her conclusion that the regulatory
scheme places a significant burden upon the waste generator. For that reason, a
high standard of care in relation to the communication of information will normally
be applied to the waste generator, and greater responsibility assigned to it
than to others involved in the stream of hazardous waste removal. Yet this
conclusion does not answer the question of the content of the hazardous waste
collectors duty to itself, which is the duty in issue here. To put it another
way, finding that the waste generator breached its obligation to provide
information does not inoculate the waste collector from the requirement that it,
too, act with reasonable care.

[49]

There are, in my view, important questions to be considered in a claim
of contributory negligence as between waste generators and a waste collector
and transporter. With respect to hazardous waste, the parties are operating within
a highly regulated industry, and from generation to the ultimate destruction of
the waste, the legislative scheme imposes limits, obligations and penalties on all
the parties involved. The factors described in
Wainwright
as the tools
by which compliance with the requisite standard of care is measured, namely the
foreseeability of risk; the likelihood of damage; the seriousness of the
threatened harm; the cost of preventative measures; the utility of the
defendants conduct; any circumstances of emergency; compliance with approved
practice or custom; and post-accident measures, are useful, although perhaps
not exhaustive. It must be borne in mind that
Wainwright
was a case dealing
with primary, rather than contributory, negligence and that the plaintiff in
Wainwright
had been expressly told that the risk that ultimately materialized,
flammability, was not present. Thus
Wainwright
, while helpful with
regard to the standard of care owed by those who generate hazardous waste, is
less illuminating on the subject of contributory negligence and the duty of a
party situated down the waste stream from the waste generator to be reasonably
vigilant in looking out for its own safety. The
Wainwright
factors, in
the least, must be adapted to the party whose conduct is under examination,
harkening to the approach described by Professor Fleming.

[50]

I respectfully conclude, therefore, that there is a portion of the
appellants claim in contributory negligence, and considerable evidence
material to the issue, that is not insignificant and that was not addressed by
the judge in her reasons for judgment. In consequence, in my view, the order
dismissing the claim in contributory negligence must be set aside. This conclusion
leads to two possible courses of action: remitting the claim in contributory
negligence to the trial court, or substituting our own order as we are
empowered to do under s. 9 of the
Court of Appeal Act
.

[51]

On balance, I consider there is much value in remitting the matter to
the trial court for determination, including such additional fact finding as
may be necessary, consideration of such factors as the trial court considers
bears upon compliance of Enviro West, in its role as a waste collector and
transporter, with its duty to take care in its own interests, and, in the event
there is a finding of contributory negligence, assignment of the respective
degrees of fault, which is by s. 6 of the
Negligence Act
, a
question of fact.

[52]

I therefore would set aside the order dismissing the claim in contributory
negligence and remit the matter to the trial court for determination in the
manner it considers appropriate.

The Honourable Madam Justice Saunders

I AGREE:

The
Honourable Madam Justice Kirkpatrick

I AGREE:

The Honourable Mr. Justice
Tysoe


